GOODRICH, Circuit Judge
dissents.
Amended Judgment
This cause came on to be heard on the record from the United States District Court for the District of Delaware and was argued by counsel.
On consideration whereof, it is now here ordered and adjudged by this Court that the judgments of the said District Court in these eases be, and the same are *396hereby vacated, with costs, and the causes remanded to the District Court with directions to:
(1) order the individual defendants, respectively members of the Boards of Trustees or of the Boards of Education of the School Districts as named above, to integrate, commencing with the Fall Term 1960, the respective individual infant plaintiffs who presently actively ■■seek integration, subject, however, to the usual processing of the school system relating to their capabilities, scholastic attainments, and geographical locations; providing nonetheless that that processing is conducted on a racially non-discriminatory basis as set out in the opinion filed concurrently with this judgment;
(2) enter an order requiring the members of the State Board of Education of Delaware and the State Superintendent of Public Instruction to submit on or before December 31, 1960 for the approval of the District Court a modified plan of integration which will provide
a. for the integration at all grades of the public school system of Delaware, at the Fall Term 1961, and at all subsequent school terms, of all Negro school children who desire integration subject, however, to the usual processing of the school system relating to their capabilities, scholastic attainments, and geographical locations, providing nonetheless that that processing is conducted on a racially non-discriminatory basis as set ■out in the opinion filed concurrently with this judgment;
b. for a “wholly integrated” school system, as that term is employed in the opinion filed concurrently with this judgment and as provided in the opinion, whereby adequate wholly integrated school facilities at all grades of the public schools of Delaware shall be provided for all school children, white and Negro, whose attendance at public schools is required by law, subject, however, to the usual processing of the school system relating to their capabilities, scholastic attainments and geographical locations, providing nonetheless that that processing is conducted on a racially non-discriminatory basis as set out in the opinion filed concurrently with this judgment;
(3) enter an order requiring that, except as hereinbefore provided with respect to the individual infant plaintiffs, who shall seek to be integrated at the Fall Term, 1960, the continuation of the grade-by-grade integration presently in effect and approved by the District Court until the modified plan to the extent provided in paragraph 2(a) of this judgment and as contemplated in the opinion filed concurrently herewith, be put in operation.